Dewey, J.
1. No legal objection existed to the introduction of the assignment of the mortgage, on the ground that it had not been recorded in the registry of deeds until after the date of the demandant’s writ. Where no adverse title has intervened, a deed may be recorded at any time before the trial of the case in which it is to be used as evidence. In the present case no such intervening title was relied upon, and the time ot making the record was immaterial. Tyler v. Hammond, 11 Pick. 193.
2. The remaining objection is, that the court erred in the exclusion of evidence to show that, during the life of Barnabas Crocker, under whom the tenants sought to establish their title, and who was said to have had for a time the use and occupation of the land, the disputed premises were called the “ Barney Crocker lot,” and known by that name, for the purpose of showing that the title was reputed to be in him. The authority for such testimony is supposed to be found in the case of Green v. Chelsea, 24 Pick. 80. But the evidence admitted in that case referred solely to the reputed name of the place, the court rejecting all evidence that it was reputed to be the property of the tenants. Here the declared purpose of the proposed evidence was to establish a title to the premises by reputation, and not merely to prove a name by which it was called. This, to some extent, distinguishes the cases. But that case is hardly an authority at all upon this point. The court admitted the evidence, but in the further progress of the case the party objecting to its admission had no occasion to raise the question as to its competency, as, upon the merits of the whole case, the presiding judge ruled in his favor; and the remarks of the court in the final opinion decide only that in admitting this evidence he went far enough, without affirming that the admission of the evidence was proper.
We think the ruling in the present case upon this point was correct. Exceptions overruled.